PERSONAL SERVICES AGREEMENT This Personal Services Agreement (the “Agreement”) is entered into this May 2, 2008, by and between TW Sports, Inc., a Delaware corporation (the “Company”) with its principal place of business at 2620 Regatta Drive, Ste 102, Las Vegas, Nevada 89128 and Tom Olmstead, (“Executive”) to be effective as of June 1, 2007 (the “Effective Date”). PREMISES WHEREAS, the Company desires to employ Executive pursuant to the terms and conditions and for the consideration set forth in this Agreement and Executive desires to enter the employ of the Company pursuant to such terms and conditions and for such consideration; WHEREAS, the provisions of this Agreement are a condition of Executive being employed by Company, of Executive’s having access to confidential business and technological information, and of Executive’s being eligible to receive certain benefits of the Company.This Agreement is entered into, and is reasonably necessary, to protect confidential information and customer relationships to which Executive may have access, and to protect the goodwill and other business interests of the Company; and WHEREAS, the provisions of this Agreement are also a condition to Executive’s agreement to provide personal services to the Company. NOW THEREFORE, in consideration of the mutual promises and covenants agreed to herein, the receipt and sufficiency of which are hereby acknowledged, the Company and Executive agree as follows: AGREEMENT 1. Position, Term, Duties, Responsibilities. (a)Position.Executive shall be employed by the Company as its President and Chief Operating Officer to act in accordance with the terms and conditions hereinafter set forth.
